               IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


ALEXANDRIA M. CLAYTON,

      Plaintiff,

V.                                                CASE   NO.   CV415-93


SAVANNAH    CHATHAM    METROPOLITAN
POLICE    DEPARTMENT;    OFFICER
RANDY VEAL,     individually and in
his official capacity; CPT.
MIKE WILKINS, individually and
in his official capacity; CPT.                                            o
                                                                          1—      r«j

DEVON ADAMS, individually and                                             m       es
                                                                                  —

                                                                                  vo
                                                                          *
in his official capacity;                                                         O
                                                                          \       ■n    >o
SANTANA WILLIS, Patrol Officer,
individually and in his
                                                                          \
                                                                              \
                                                                                  o
                                                                                   I    123
official capacity; BETH                                                    1            >or'!
                                                                                  -u
ROBINSON,    Human Resource                                                       re

Director,     individually and in                                                 no
                                                                                  ••


her official capacity;        SYLVIA                                      s

                                                                                  <9^
PERRY, Employee Relations
Coordinator, individually and
in her official capacity;
STEPHANIE CUTTER,       individually
and in her official capacity;
CHIEF WILLIE LOVETT,
individually and in his
official capacity; CHATHAM
COUNTY,    GEORGIA;    and CITY OF
SAVANNAH, by and through the
Mayor and Aldermen;

      Defendants.



                                    ORDER


     Before    the    Court   are   Defendants    Randy Veal,      Clarence       Few,

Matthew    Lopresti,     Torrence    Garvin,     Michael   Wilkins,       Cleveland

Lovett,     Julie      Tolbert,     Nicole     Kohles,     Keith      Richardson,
